TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00772-CV


                                       In re Lynette Thorpe


                                       B. H.-L., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
 NO. 16-0122-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                             ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of B. H.-L. The subject of

this proceeding is court reporter Lynette Thorpe, who has failed to comply with this Court’s

order to file the reporter’s record.

                On December 7, 2017, we ordered Thorpe to file the record by December 18,

2017, and cautioned her that failure to file the record by that date could require her to show cause

why she should not be held in contempt of court.

                Therefore, it is hereby ordered that Lynette Thorpe shall appear in person before

this Court on Wednesday, January 24, 2018, at 9:00 a.m. in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our December 7, 2017 order. This order to show cause

will be withdrawn and Thorpe will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of the Court receives the remaining reporter’s record on or before

January 22, 2018.

              It is ordered on January 12, 2018.



Before Justices Chief Justice Rose, Justices Goodwin and Field